Citation Nr: 1007945	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinnitus. 

2.  Entitlement to a disability rating in excess of 30 
percent prior to July 8, 2009, and in excess of 60 percent 
thereafter, for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 and June 2008 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  Prior to July 8, 2009, the Veteran's bilateral hearing 
loss is productive of no more than Level VI hearing acuity in 
the right ear and Level VII in the left ear.

3.  As of July 8, 2009, the Veteran's bilateral hearing loss 
is productive of no more than Level IX hearing acuity in the 
right and left ears.

4.  The Veteran's bilateral pes planus has been productive of 
no more than moderate impairment throughout this appeal as 
evidenced by subjective complaints of pain and weakness and 
objective evidence of a slightly antalgic gait, some abnormal 
weightbearing; there is no clinical evidence of pain on 
manipulation, abnormal range of motion of the toes, abnormal 
alignment of the Achilles tendon, midfoot, and forefoot, use 
of orthopedic shoes or appliances, or any additional 
functional limitation as a result of pain, fatigue, weakness 
or incoordination with repetition.  




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a disability rating in excess of 30 
percent prior to July 8, 2009, or in excess of 60 percent 
thereafter, for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in January 
2008 and April 2008 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

After careful review of the claims folder, the Board finds 
that the aforementioned January 2008 and April 2008 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Such letters advised the Veteran 
what information and evidence was needed to substantiate the 
increased rating claims decided herein.  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The January 2008 and April 2008 letters 
were sent to the Veteran prior to the March 2008 and June 
2008 RO rating decisions, respectively.  Thus, the VCAA 
notice was timely.  See Pelegrini, 18 Vet. App. at 120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all VA and non-VA treatment records relevant to the 
current appeal period.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran was afforded VA audiological examinations in 
March 2008 and July 2009 for the specific purpose of 
evaluating the severity of his current hearing loss 
disability.  In evaluating the adequacy of these 
examinations, the Board notes that the Court of Appeals for 
Veterans Claims (hereinafter "the Court"), in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, both VA examinations of record merely note that 
the Veteran complains of persistent hearing loss.  To the 
extent that neither examination report includes a discussion 
of the effects of the Veteran's hearing loss disability on 
occupational functioning and daily life, the Board finds no 
prejudice to the Veteran as a result of this omission because 
he (1) alleged no such prejudice and (2) stated on more than 
one occasion during the pendency of the claim the effects of 
his bilateral hearing loss disability on occupational 
functioning and daily life.  See, e.g., VA Audiology Notes 
dated in June 2007 and August 2007.  Moreover, as discussed 
in greater detail below, the evidence does not show that the 
Veteran's hearing loss disability has resulted in marked 
interference with employment or activities of daily life.  
Thus, any error on the part of the March 2008 and July 2009 
VA examiners in failing to address the effects of the 
Veteran's hearing loss disability on occupational functioning 
and daily life in the examination report is harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran was also afforded VA foot examinations in March 
2008 and July 2009 for the specific purpose of evaluating the 
severity of his bilateral pes planus.  The examination report 
reflects that a complete history was obtained from the 
Veteran and that all relevant and pertinent findings were 
reported, including any functional impact on the Veteran's 
daily life and employment.  Both the March 2008 and July 2009 
VA examiners obtained x-rays in conjunction with the 
Veteran's examination and both examiners also considered any 
additional functional impacts due to pain, repetitive use, 
flare-ups, weakness, incoordination, etc.  As such, the Board 
finds these examinations adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009).  

As a final note, the Board observes that the Veteran's claims 
file was not reviewed as part of any of the VA foot or 
audiological examinations completed during this appeal.  VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment as 
well as to provide a medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  However, in the 
present case, the Board observes that only evidence pertinent 
to his claim for an increased rating was his December 2007 
claim for increase, which merely stated that he wanted to 
apply for an increased rating, and VA treatment records, 
which were reviewed by the VA examiners.  The remaining 
evidence consisted of service treatment records and records 
pertaining to the Veteran's earlier claim for benefits, which 
would not be relevant to the current claim for increase.  The 
Board therefore finds no prejudice in the unavailability of 
his claims file during his these examinations.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

I. Tinnitus

The Veteran was previously awarded service connection for 
tinnitus and assigned a maximum schedular 10 percent rating, 
effective April 17, 2003.  In December 2007, the RO received 
a claim for increased compensation for his service-connected 
disabilities, including tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2009).  As noted above, the Veteran's 
increased rating claim was received in December 2007; thus, 
the most recent version applies.  Regardless, the Board 
observes that the United States Court of Appeals for the 
Federal Circuit has upheld VA's long-standing interpretation 
of Diagnostic Code 6260 as authorizing only a single 10-
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

In view of the foregoing, the Veteran's claim for a higher 
disability rating for tinnitus, to include the issue of 
separate 10 percent ratings for each ear, must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




II. Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

Historically, the Veteran was previously granted service 
connection for bilateral hearing loss by RO rating decision 
dated in March 2004 and assigned an initial disability rating 
of 20 percent, effective April 17, 2003.  In December 2007, 
the RO received a claim for increased evaluation for 
bilateral hearing loss.  The Veteran was evaluated in March 
2008 and his disability rating was increased from 20 percent 
to 30 percent, effective December 31, 2007, by RO rating 
decision dated in March 2008.  The Veteran appealed this 
partial grant of benefits and following another VA 
audiological examination in July 2009 the disability rating 
assigned to bilateral hearing loss was increased from 30 
percent to 60 percent, effective July 8, 2009.  The Veteran 
continues to disagree with these assigned ratings.  

The results of the March 2008 VA audiological examination 
demonstrate pure tone thresholds, in decibels, as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
65
80
105
76
LEFT
55
60
75
95
71

Speech audiometry at this VA audiological examination 
revealed speech recognition ability of 76 percent in the 
right ear and 64 percent in the left ear.  Entering the above 
average pure tone thresholds and speech recognition abilities 
into Table VI reveals numeric designations of hearing 
impairment of V for the right ear and VII for the left ear.  
See 38 C.F.R. § 4.85.  However, the Board observes that the 
results of the above audiological examination reflects 
bilateral hearing loss which meets the criteria of 
"exceptional hearing patterns" under 38 C.F.R. § 4.86(a).  
As such, Table VIa is for application, and a numeric 
designation of VI may also be assigned for each ear.  
Entering the highest possible category designations for each 
ear into Table VII (VI and VII) results in a 30 percent 
rating under Diagnostic Code 6100.  

The remaining record dated prior to July 8, 2009, contains VA 
audiology notes which reflect the Veteran's complaints of 
hearing loss, tinnitus, ear pain, and difficulty hearing in 
background noise.  However, there are no additional 
audiometric findings.  As such, the Board must base its 
decision for the first stage of the appeal on the results of 
the above audiogram, which clearly show entitlement to no 
more than an initial rating of 30 percent for the period of 
the appeal prior to July 8, 2009.  

The Veteran was reevaluated by a VA audiologist on July 8, 
2009.  The results of this VA audiological examination 
demonstrate pure tone thresholds, in decibels, as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
70
90
105
79
LEFT
55
60
75
105
74

Speech audiometry at this VA audiological examination 
revealed speech recognition ability of 48 percent in the 
right ear and 42 percent in the left ear.  Entering the above 
average pure tone thresholds and speech recognition abilities 
into Table VI reveals numeric designations of hearing 
impairment of IX for the right and left ears.  See 38 C.F.R. 
§ 4.85.  The criteria for "exceptional hearing patterns" 
was considered; however, higher numeric designations are not 
warranted for either ear based on the above results.  See 
38 C.F.R. §§ 4.85, 4.86(a).  Entering the highest possible 
category designations for each ear into Table VII (IX and IX) 
results in a 60 percent rating under Diagnostic Code 6100.  

The Board has reviewed the remaining evidence of record.  
However, there are no additional audiometric findings 
available with which to evaluate the Veteran's bilateral 
hearing loss disability.  Thus, the competent evidence fails 
to show that the Veteran's bilateral hearing loss meets the 
criteria for a rating in excess of 30 percent for the period 
of the appeal from December 31, 2007, to July 8, 2009, and a 
rating in excess of 60 percent for the period of the appeal 
from July 8, 2009, through the present.  Furthermore, the 
stages assigned by the RO appear to be appropriate given the 
evidence of record, and a need for additional staged ratings 
is not shown by the evidence.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2009).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2009).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

The Veteran has contended during this appeal that he has 
difficulty hearing when there is a lot of background noise; 
he also experiences problems when the speaker is in another 
room.  VA Audiology Notes dated in June 2007 and August 2007.  
Finally, there is evidence that the Veteran uses an amplifier 
to aid him while speaking on the telephone.  VA Ear, Nose, 
and Throat Consult dated in March 2005.  With regards to any 
occupational effects, the Veteran retired from farming due to 
age in 1995; thus, no effects have been identified.  

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities.  Thus, it appears that the majority 
of his symptomatology is adequately contemplated by the 
Rating Schedule.  The Board acknowledges that the occasional 
ear pain experienced by the Veteran is not contemplated by 
the Rating Schedule.  However, even with consideration of 
such symptomatology, the Board is of the opinion that the 
Veteran's disability does not reflect such an unusual 
disability picture as to render the Rating Schedule 
inadequate.  In this regard, the Veteran has not demonstrated 
how occasional ear pain impacts his social and/or 
occupational functioning.  Additionally, he has not shown any 
'other related factors' present, such as "marked" 
interference with employment or frequent hospitalization.  In 
sum, the staged ratings presently assigned to the Veteran's 
hearing loss disability reasonably describes his disability 
level and impairment in earning capacity.  Therefore, no 
extra-schedular referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  

In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Pes Planus

The Veteran is currently in receipt of a 10 percent 
disability rating for bilateral pes planus pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).  He asserts 
that he is entitled to a higher rating on the basis of near-
constant foot pain which is aggravated by walking and 
prolonged standing.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild flatfoot with 
symptoms relieved by built-up shoe or arch support is rated 
as noncompensably (0 percent) disabling.  Moderate flatfoot 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 50 percent disabling 
for bilateral disability.  Id. 

The Veteran's contemporaneous treatment records are 
relatively silent for clinical findings pertinent to the 
above rating criteria.  There is some mention of his 
complaints of pain and weakness in his legs and feet; 
however, there is no specific evaluation of his complaints by 
podiatry or any other clinic.  The remaining record consists 
of VA examination reports dated in March 2008 and July 2009 
and the Veteran's lay statements, as discussed above.  

Both examination reports reflect that the Veteran 
subjectively complains of pain throughout his feet and lower 
legs, as well as occasional numbness.  These symptoms are 
worsened with prolonged standing or walking.  Despite the 
Veteran's complaints of pain sometimes as severe as 10 out of 
10, objective examination throughout this appeal failed to 
reveal clinical findings suggestive of more than a moderate 
disability picture.  In this regard, both the March 2008 and 
July 2009 VA examination reports demonstrate that the Veteran 
walks with no more than a "slight" antalgic gait; there is 
no clinical evidence of edema, instability, or weakness.  
Range of motion in the Veteran's toes was found to be 
"normal" and examination was negative for evidence of 
calluses, pain on manipulation, and abnormal angulation, 
Achilles alignment, midfoot alignment, or forefoot alignment.  
The Veteran's feet had a minimal arch on non-weightbearing 
which was all but nonexistent with weightbearing.  There was 
objective evidence of increased wear over the lateral aspect 
of the heels on his shoes, suggestive of pronation; however, 
neither examiner noted this to be evidence of a "marked" 
deformity.  

Additional clinical findings such as hallux valgus, hallux 
rigidus, acquired pes cavus, muscle atrophy, or malunion of 
the tarsal bones were not evident at either examination.  
Finally, the March 2008 and July 2009 VA examiners indicated 
that there were no additional functional limitations than 
those expressly noted when considering flare-ups, repetitive 
use, painful motion, weakness, excessive fatigability, or 
lack or endurance or incoordination.  It was also noted that 
the Veteran did not use any orthopedic shoes or appliances; 
he indicated at the July 2009 VA examination that he only 
used a cane when ambulating on his farm.  The diagnoses 
provided in these examination reports were 'bilateral pes 
planus, mild with foot and lower leg pain,' and 'pes 
planus...with foot pain,' respectively.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the Veteran does not meet the criteria for the next 
highest rating, namely, 30 percent.  In this regard, none of 
the criteria listed in the Rating Schedule are present, as 
discussed above, and neither examiner, nor any treating 
physician, has characterized the Veteran's disability as 
anything more than mild.  The Board acknowledges that it has 
considered the Veteran's competent lay statements regarding 
the severity of his bilateral foot pain as well as its 
effects on his daily life.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address veteran's lay 
assertions); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
in assessing the severity of the Veteran's disability, the 
Board finds the objective clinical evidence of record to be 
more probative, and such evidence fails to demonstrate 
anything more than moderate symptomatology.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  Moreover, as discussed above, the March 2008 and 
July 2009 VA examiners reported no additional functional 
limitation in either foot due to pain, fatigue, weakness or 
incoordination with repetition.  As such, 38 C.F.R. §§ 4.40 
and 4.45 do not provide a basis for a higher rating.  See 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991) in 
rating the Veteran's pes planus.  However, the Board finds no 
basis upon which to assign a higher disability rating for the 
Veteran's service-connected disability, as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  The Board acknowledges that radiographic evidence at 
the July 2009 VA examination demonstrated mild hammertoe 
deformities of the right foot and mild osteoarthritis of the 
right great toe metatarsophalangeal joint.  However, as 
evident by the clinical diagnosis provided ("pes planus 
right foot associated with pain"), such abnormalities have 
not been found to be associated with pes planus.  Similarly, 
VA treatment records dated in September 2005 and March 2007 
reflect that the Veteran has bilateral peripheral neuropathy 
of the lower extremities as well as general deconditioning of 
his lower extremities.  Again, no competent evidence of 
record indicates that either of these disabilities is related 
to his service-connected pes planus.  

Finally, the Board has considered whether the record raises 
the matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's pes planus focus 
on gait movement with consideration of functional loss due to 
pain, swelling, abnormalities of the foot, including spasm of 
the Achilles tendon, and use of orthopedic shoes and 
appliances.  Thus, the Board is satisfied that the Rating 
Schedule adequately addresses the functional impairment 
caused by pain associated with the Veteran's pes planus as 
well as any loss in earning capacity due to such 
symptomatology.  Cf. Smallwood v. Brown, 10 Vet. App. 93, 97-
8 (1997) (the Board was required to consider whether referral 
for an extra-schedular rating was warranted where a medical 
examiner stated that a foul-smelling odor related to the 
veteran's osteomyelitis precluded employment in a confined 
space with other workers).  Referral for extra-schedular 
consideration is therefore not warranted.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In sum, the Board finds that the competent medical and lay 
evidence of record supports the Veteran's current 10 percent 
rating for no more than moderate bilateral pes planus 
throughout this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (the Board must consider staged ratings).  Seeing 
as a preponderance of the evidence is against the assignment 
of a higher rating, this appeal must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss prior to July 8, 2009, and in 
excess of 60 percent thereafter, is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


